Citation Nr: 1509302	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  06-38 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder other than skin cancer (claimed as actinic keratosis), to include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation and as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a cardiovascular disorder (claimed as coronary artery disease with atrial fibrillation), to include as due to exposure to ionizing radiation and as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to October 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and May 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains duplicate copies of records in VBMS.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

In May 2010, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record in VBMS. 

In July 2010, the Board remanded the issues on appeal for further development, and the case has since been returned for appellate review.  

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to service connection for skin cancer.  However, following the July 2010 remand, the RO granted that claim in an October 2014 rating decision.  Thus, the issue is no longer on appeal.

The issues of entitlement to benefits for a child with disabilities born of Vietnam and certain Korea service veterans and for a helpless child have been raised by the record in January 2015 VA Forms 27-0820 and 21-0304.  However, those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the matters are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain additional VA medical opinions for the issues of entitlement to service connection for a skin disorder, hypertension, and a cardiovascular disorder.  Pursuant to the July 2010 Board remand directives, the Veteran was afforded VA examinations in May 2012 and June 2013.

With regard to a skin disorder, the May 2012 VA examiner concluded the Veteran did not have another skin disorder other than skin cancer upon physical examination.  Hence, no opinion was rendered as to the nexus between the Veteran's diagnoses of a skin disorder documented in the record and participation in a radiation-risk activity during his period of military service.  However, private treatment records show diagnoses of actinic keratosis (November 2010, January 2011, and August 2011) and seborrheic keratosis (August 2011).  Most recently, April 2014 VA treatment records reveal diagnoses of solar keratosis and dysplastic compound nevus.  Thus, an additional medical is needed to address whether the Veteran had any skin disorder during the pendency of the appeal that may be related to his military service. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

With regard to hypertension and a cardiovascular disorder, the June 2013 VA examiner affirmed the Veteran's diagnoses of hypertension, coronary artery disease, and supraventricular arrhythmia.  After a review of the record, to include the July 1965 chest x-ray report, the examiner opined that these disorders were less likely than not incurred in or caused by an in-service injury, event, or illness.  It was noted that the Veteran's onset for coronary artery disease was in 1988, for hypertension was in 2002, and for paroxysmal atrial fibrillation was in 2012.  The examiner also noted there is no established causal relationship between exposure to ionizing radiation and the development of these identified diagnoses.  However, since that examination, the RO granted service connection for PTSD, and the Veteran's representative has asserted that the hypertension and cardiovascular disorder may be secondary to the service-connected PTSD.  Thus, an additional medical opinion is needed.

The AOJ should also ensure that the Veteran is provided proper notice for claims involving secondary service connection.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claims on both a direct and secondary basis.

2.  The AOJ should refer the Veteran's claims file to the May 2012 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any skin disorder that has been present during the appeal period (other than skin cancer).  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.  He or she should specifically consider private treatment records showing diagnoses actinic keratosis (November 2010, January 2011, and August 2011) and seborrheic keratosis (August 2011).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any skin disorder other than skin cancer that have been present since the Veteran filed his claim (even if it has since resolved).

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including his exposure to ionizing radiation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should refer the Veteran's claims file to the June 2013 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hypertension, coronary artery disease, and supraventricular arrhythmia.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's hypertension, coronary artery disease, and supraventricular arrhythmia are causally or etiologically related to his military service, including his exposure to ionizing radiation.  In so doing, the examiner should discuss the significance, if any, of a delayed onset and should consider any relevant medical literature.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension, coronary artery disease, and supraventricular arrhythmia are either caused by or permanently aggravated by his service-connected PTSD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed, the claims should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


